Exhibit 10.1.1.1

RESTRICTED STOCK AWARD AGREEMENT FOR

CHESAPEAKE ENERGY CORPORATION

2003 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
grant date set forth on the attached Notice of Grant of Award and Award
Agreement (the “Notice”), by and between Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), and the participant named on the Notice
(the “Participant”);

W I T N E S S E T H:

WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and

WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
2003 Stock Incentive Plan (the “Plan”); and

WHEREAS, the Company has awarded the Participant shares of Common Stock under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1. The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan.

2. Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of shares of Common Stock, as set forth on the Notice, on the terms and
conditions set forth herein and in the Plan.

3. Terms of Award.

(a) Escrow of Shares. A certificate, or book-entry equivalent representing the
shares of Common Stock subject to the Award (the “Restricted Stock”) shall be
issued in the name of the Participant and shall be escrowed with the Secretary
of the Company (the “Escrow Agent”) subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement.

(b) Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous employment with the Company, a Subsidiary or Affiliated Entity in
accordance with the vesting schedule set forth on the Notice. Once vested
pursuant to the terms of this Agreement, the Restricted Stock shall be deemed
“Vested Stock.”



--------------------------------------------------------------------------------

(c) Voting Rights and Dividends. The Participant shall not have the voting
rights attributable to the shares of Restricted Stock issued under this Award.
No dividends will be declared and paid by the Company with respect to shares of
Restricted Stock until such Restricted Stock becomes Vested Stock.

(d) Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming
Vested Stock, all restrictions shall be removed from the Stock and the Secretary
of the Company shall deliver to the Participant shares either in certificate
form or via D.W.A.C. (delivery/withdrawal at custodian) representing such Vested
Stock free and clear of all restrictions, except for any applicable securities
laws restrictions or restrictions pursuant to the Company’s Insider Trading
Policy.

(e) Forfeiture. Restricted Stock that does not become Vested Stock pursuant to
the terms of this Agreement shall be absolutely forfeited and the Participant
shall have no future interest therein of any kind whatsoever. In the event the
Participant’s employment with the Company, a Subsidiary or an Affiliated Entity
terminates prior to all shares of Restricted Stock becoming Vested Stock, then
any remaining shares of Restricted Stock which have not yet vested shall be
absolutely forfeited and the Participant shall have no further interest therein
of any kind whatsoever. The Committee may, in its discretion, accelerate the
vesting of the balance of this Award in the event of death, Disability or
termination due to special circumstances (as determined by the Committee in its
sole discretion).

4. Change of Control. In accordance with the terms of the Plan, all Restricted
Stock that becomes Vested Stock upon a Change of Control shall be delivered to
the Participant in certificate form or via D.W.A.C. free and clear of all
restrictions, except for any applicable securities law restrictions. In the
event that acceleration of vesting of this Award is subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (collectively the “Excise Tax”), the Participant shall be
entitled to receive a payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes, including any Excise Tax, imposed
upon the Gross-Up Payment, the Participant retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon such acceleration of vesting of
this Award. Any determination concerning the amount of Gross-Up Payment payable
shall be made by an outside auditor selected by the Company and shall be binding
on the Participant.

5. Nontransferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any shares of Restricted Stock or any interest therein in any manner
whatsoever. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock contrary to the provisions hereof shall be
null and void and without effect.

6. Withholding. The Company may make such provision as it may deem appropriate
for the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made by the Participant. Required
withholding taxes as determined by the Company associated with this Award must
be paid in cash unless the Committee permits the Participant to

 

2



--------------------------------------------------------------------------------

pay such required withholding taxes by directing the Company to withhold from
the Award the number of shares of Common Stock having a Fair Market Value on the
date of vesting equal to the amount of required withholding taxes.

7. Notification of 83(b) Election. In the event the Participant elects to make
an 83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Participant must also tender to the Company
payment of the required withholding taxes associated with such election. In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.

8. Amendments. This Award Agreement may be amended by a written agreement signed
by the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.

9. Securities Law Restrictions. This Award shall be vested and common stock
issued only in compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant at the time of vesting and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Common Stock subject to
the Award are being acquired for investment and not with any present intention
to resell the same and without a view to distribution, and the Participant
shall, upon the request of the Company, execute and deliver to the Company an
agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.

10. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing, shall be deemed
to have been made if personally delivered in return for a receipt, or if mailed,
by regular U.S. mail, postage prepaid, by the Company to the Participant at his
last known address evidenced on the payroll records of the Company.

11. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.

12. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

 

3



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

 

4